Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 1 of 24




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Case No. 20-2352


  (1) BOX ELDER KIDS, LLC;
  (2) C C OPEN A, LLC; and
  (3) GUEST FAMILY TRUST, by its
  Trustee CONSTANCE F. GUEST,
  individually and on behalf of themselves
  and all others similarly situated,

         Plaintiffs,

  vs.

  (1) OCCIDENTAL PETROLEUM CORPORATION;
  (2) OXY USA, INC.;
  (3) ANADARKO PETROLEUM CORPORATION;
  (4) ANADARKO E & P ONSHORE, LLC;
  (5) ANADARKO LAND CORPORATION; and
  (6) KERR-MCGEE OIL AND GAS ONSHORE, LP

         Defendants.




             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL


         Plaintiffs Box Elder Kids, LLC, a Colorado limited liability company, C C Open A,

    LLC, a Colorado limited liability company, and the Guest Family Trust, by its Trustee

    Constance F. Guest (collectively known as “Plaintiffs”), individually and on behalf of

    themselves and all others similarly situated, by and through their attorneys, file their Class

    Action Complaint against Occidental Petroleum Corporation, Oxy USA, Inc., Anadarko

    Petroleum Corporation, Anadarko E & P Onshore, LLC; Anadarko Land Corporation, Kerr-

    McGee Corporation, and Kerr-McGee Oil and Gas Onshore, LP (collectively, “Anadarko”)


                                                   1
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 2 of 24




      for breach of Surface Owner Agreements (“SOAs”) that obligate Anadarko, as successor in

      interest to Union Pacific Land Resources Company (“Union Pacific”), to pay a percentage of

      the value of all oil, gas, and associated hydrocarbons produced from lands in Colorado,

      Wyoming, and Utah that were once owned by Union Pacific, to Plaintiffs, who were and are

      owners of the surface of the land on which are located the wellheads producing the oil, gas,

      and associated hydrocarbons. This Complaint refers to the payment due under Section 2 of

      the SOAs as the “Surface Owner Payment” or the “Payment”. In addition, Plaintiffs assert

      claims for unjust enrichment and fraud, deceit, and constructive fraud. Plaintiffs seek

      recovery of the full Surface Owner Payments due them, plus interest at the highest rate

      allowed under the law, plus the opportunity to amend to seek exemplary damages after

      conducting discovery. In further support, Plaintiffs state and allege as follows:

                                     JURISDICTION AND VENUE

              1.      This Court has personal jurisdiction over Defendants because Occidental

       Petroleum Corporation (“OPC”), through its affiliates and subsidiaries, including Defendant

       Oxy USA, Inc. and Defendant Anadarko Petroleum Corporation and their subsidiaries, owns,

       operates, and maintains significant marketing and midstream assets in Colorado. 1 Through

       its acquisition of Anadarko Petroleum Corporation and its subsidiaries, OPC is among

       Colorado’s top oil and gas producers with interest in approximately 650,000 net acres,

       including approximately 2,700 operated vertical wells and 2,000 operated horizontal wells. 2

       OPC currently conducts, and has conducted in the past, substantial business activities in the

       state of Colorado and the acts and conduct giving rise to the claims asserted in this Complaint

       relate to real property located in and events that transpired in Colorado, Wyoming, and Utah.


  1
      Occidental Petroleum Corp., Annual Report (Form 10-K), at 5, 21 (Feb. 28, 2020).
  2
      Id. at 23.
                                                      2
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 3 of 24




              2.   This Court has subject matter jurisdiction over this class action under the

    Class Action Fairness Act, 28 U.S.C. § 1332(d). There are, in the aggregate, more than 100

    class members. Minimal diversity of citizenship exists between the parties in that, for

    purposes of diversity jurisdiction, Defendants are citizens of Texas and Delaware, 28 U.S.C.

    §1332(c)(1), and, at least one plaintiff is a citizen of a state other than Texas and Delaware.

    The amount in controversy exceeds $5,000,000 exclusive of interest and costs. Accordingly,

    there is subject matter jurisdiction under 28 U.S.C. §1332(d).

              3.   Venue is proper in this judicial district because Defendants’ course of conduct

    that gave rise to the claims asserted herein occurred, in substantial part, in this judicial

    district. Additionally, a significant portion of the lands at issue are in Colorado.

                                               PARTIES

              4.   Plaintiffs and the members of the proposed Class are Landowners of many

    thousands of surface acres lying along the “UP Strip” running through Colorado, Wyoming,

    and Utah. The UP Strip is so known because it describes the millions of acres of land that the

    United States government granted to Union Pacific to aid in the construction of a

    transcontinental railway. Over the years Union Pacific sold the lands within the UP Strip but

    reserved to itself the mineral rights below the surface of the land. Plaintiffs are Landowners

    within the UP Strip whose lands are subject to SOAs entered into by them or their

    predecessors in interest and Union Pacific, the predecessor in interest to Defendants named

    herein.

              5.   Plaintiff Box Elder Kids, LLC, is a Colorado limited liability company in good

    standing. It is acting through its manager Kerry L. Shaklee. None of its members are citizens

    of Texas or Delaware. It owns the surface of the NE/4 of Section 25, 2N, 65W in Weld

    County, Colorado, which is subject to the Surface Owner’s Agreement dated November 3,
                                                    3
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 4 of 24




    1989, between Zelda H. Shaklee, a widow, and Union Pacific Resources Company and

    attached as Exhibit 1 (the “Shaklee SOA”).

            6.      Plaintiff C C Open A, LLC, is a Colorado limited liability company in good

    standing. It is acting through its manager Karen I. Mcgill. None of its members are citizens

    of Texas or Delaware. It owns the surface of the W/2, W/2SE/4 of Section 25, 2N, 65W in

    Weld County, Colorado, which is also subject to the Shaklee SOA.

            7.      Plaintiff Guest Family Trust is a trust formed under the laws of the State of

    Colorado. It is acting through its sole Trustee Constance F. Guest, who is a citizen of

    Colorado, not Texas or Delaware. The Trust owns the surface of the SW/4 of Section 13, 2N,

    65W in Weld County, Colorado, which is subject to the Surface Owner’s Agreement dated

    June 20, 1973, between Raymond R. Guest and Constance F. Guest, husband and wife, and

    Champlin Petroleum Company, the successor in interest to Union Pacific Railroad Company

    and attached as Exhibit 2 (the “Guest SOA”).

            8.      Anadarko owns the mineral estate under Plaintiffs’ lands which it typically

    leases to third party oil and gas lessees, some of whom are affiliates of Defendants, and for

    which it receives royalties upon the production of oil, gas, and associated hydrocarbons from

    the lands (a/k/a/ premises) subject to the SOAs.

            9.      Anadarko pays and has paid Plaintiff Box Elder Kids, LLC under the SOA

    that is Exhibit 1.

            10.     Anadarko pays and has paid Plaintiff CC Open A, LLC under the SOA that is

    Exhibit 1.

            11.     Anadarko pays and has paid Plaintiff Guest Family Trust under the SOA that

    is Exhibit 2.



                                                  4
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 5 of 24




               12.    On or about August 8, 2019, OPC and Baseball Merger Sub 1, Inc., a newly

       formed Delaware corporation and a wholly owned subsidiary of OPC, merged with and into

       Anadarko Petroleum Corporation (“APC”), a Delaware corporation, with APC continuing as

       the surviving entity and being a wholly owned subsidiary of OPC. 3 OPC, Baseball Merger

       Sub 1, Inc., and APC are referred to collectively herein as “Anadarko” unless otherwise

       identified.

               13.    Defendant OPC conducts its operations through its various subsidiaries and

       affiliates, including Defendant Oxy USA, Inc. 4 Oxy USA, Inc. conducts the exploration and

       production activities for OPC within the United States, including Colorado and Wyoming.

               14.    APC has placed ownership of its mineral rights in Anadarko Land

       Corporation. When APC operates wells that produce minerals owned by Anadarko Land

       Corp., operations are generally conducted by Anadarko E&P Onshore, LLC. Anadarko’s

       wholly owned affiliate Defendant Kerr McGee Oil and Gas Onshore, LP (“Kerr-McGee”)

       also operates wells within the UP Strip.

               15.    Defendant OPC is a corporation organized under the laws of the state of

       Delaware with its principal place of business in Texas. For service of process in the state of

       Colorado, OPC’s registered agent is C T Corporation System, 7700 E Arapahoe Rd, Ste 220,

       Centennial, Colorado 80112-1268.

               16.    Defendant Oxy USA, Inc. (“Oxy”) is a Delaware corporation with its principal

       place of business in Texas. It is authorized to do business and is doing business in the state

       of Colorado. For service of process in the state of Colorado, Oxy’s registered agent is C T




  3
      Occidental Petroleum Corporation, Annual Report (Form 10-K) at 2 (Feb. 28, 2020).
  4
      Id.
                                                     5
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 6 of 24




    Corporation System, 7700 E Arapahoe Rd, Ste 220, Centennial, Colorado 80112-1268.

           17.     Defendant APC is a Delaware corporation with its principal place of business

    in Texas. It is among the world’s largest independent exploration and production companies,

    with more than 1.5 billion barrels of oil equivalent of proved reserves in the United States on

    December 31, 2019. For service of process in the state of Colorado, APC’s registered agent

    is C T Corporation System, 7700 E Arapahoe Rd, Ste 220, Centennial, Colorado 80112-1268.

           18.     Defendant Anadarko E & P Onshore, LLC (f/k/a/ Anadarko E & P Company,

    LP, f/k/a RME Petroleum Company, f/k/a/ Union Pacific Resources Company, f/k/a/

    Champlin Petroleum Company) (“E&P Onshore”) is a limited liability company organized

    under the laws of the state of Delaware with its principal place of business in Texas. E&P

    Onshore is a wholly owned subsidiary of APC and is engaged in oil and gas leasing,

    exploration, and production within the UP Strip. For service of process in the state of

    Colorado, Anadarko E & P Onshore LLC’s registered agent is C T Corporation System, 7700

    E Arapahoe Rd, Ste 220, Centennial, Colorado 80112-1268.

           19.     Defendant Anadarko Land Corporation (f/k/a RME Land Corp.) (“Land

    Corp.”) is a corporation incorporated under the laws of the state of Delaware, with its

    principal place of business in Texas. Land Corp. is a wholly owned subsidiary of APC and is

    engaged in the business of acquiring and holding title to real estate and other interests in real

    estate, including, inter alia, ownership of mineral rights within the UP Strip. For service of

    process in the state of Colorado, Anadarko Land Corporation’s registered agent is The

    Corporation Company, 7700 E Arapahoe Rd., Ste. 220, Centennial, CO 80112.

           20.     Defendant Kerr-McGee Oil & Gas Onshore, LP (“Kerr-McGee Onshore”), is

    a limited partnership organized under the laws of the state of Delaware, with its principal



                                                    6
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 7 of 24




    place of business in Texas. Kerr-McGee Onshore is a wholly owned subsidiary of APC and

    is engaged in oil and gas leasing, exploration, and production within the UP Strip. For service

    of process in the state of Colorado, Kerr-McGee Oil & Gas Onshore, LP’s registered agent is

    C T Corporation System, 7700 E Arapahoe Rd, Ste 220, Centennial, Colorado 80112-1268.

           21.     Defendants OPC, Oxy, APC, E&P Onshore, Land Corp., and Kerr-McGee

    Onshore are referred to collectively herein as “Anadarko”.

                                      CLASS ALLEGATIONS

           22.     Plaintiffs bring this action individually and on behalf of a Class of similarly

    situated persons and entities (“the Class”) consisting of:

           All owners of the surface of the land within the UP Strip (Colorado, Wyoming,
           and Utah) that is subject to a Surface Owner’s Agreement to which Defendants
           Occidental Petroleum Corporation, Oxy U.S.A., Inc., Anadarko Petroleum
           Corporation, Anadarko Land Corporation, Anadarko E & P Onshore, LLC, or
           Kerr-McGee Oil and Gas Onshore, LP is a successor-to the mineral interest(s)
           once owned by Union Pacific Land Resources Corporation and on which
           wellheads are located for wells that produce oil and gas from the subsurface
           beyond the boundaries of the lands (a/k/a premises) covered by the Surface
           Owner Agreement.

           23.     Rule 23 of the Federal Rules of Civil Procedure permits “one or more

    members of a class” to sue as representative parties on behalf of all members if: (a) the class

    is so numerous that joinder of all members is impracticable; (b) there are questions of law or

    fact common to the class; (c) the claims or defenses of the representative parties are typical

    of the claims or defenses of the class; (d) the representative parties will fairly and adequately

    protect the interests of the class; (e) the court finds that questions of law or fact common to

    the class members predominate over any questions affecting only individual members; and

    (f) a class action is superior to other available methods for fairly and efficiently adjudicating

    the controversy. Allegations supporting each prerequisite are below.



                                                    7
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 8 of 24




           24.     Numerosity. Just within Colorado, Anadarko has drilled 402 two-mile

    horizontal wells and numerous one-mile horizontal wells from various surface locations that

    are subject to roughly 75 SOAs throughout the Wattenberg Field in order to produce oil and

    gas from RR Minerals. Accordingly, the members of the Class (“Class Members,” or

    collectively the “Class”) are so numerous (over 100) that separate joinder of each member of

    the Class is impractical. Although Plaintiffs do not presently know the exact number and

    identity of all Class Members, this information is in the possession of Defendants and can be

    readily provided.

           25.     Commonality. Common questions of law and fact exist as to Plaintiffs and the

    Class Members. These common questions predominate over any questions affecting only

    individual members of the Class. The common questions include, without limitation, the

    following:

                   a.     Whether the standard form SOA entitles Plaintiffs and the Class

                          Members, as the surface owners of lands covered by the SOAs on

                          which wells producing oil, gas, and associated liquid hydrocarbons are

                          located, to a Surface Owner Payment equal to 2 1/2% on the value of

                          all oil, gas, and associated liquid hydrocarbons produced, saved, and

                          marketed therefrom;

                   b.     Whether Anadarko paid Plaintiffs and the Class Members less than the

                          full Surface Owner Payment by:

                           1.      reducing the Surface Owner Payment by the fraction of the

                                   land included in the SOA divided by the land included in the

                                   spacing unit breaches the SOA;



                                                  8
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 9 of 24




                           2.     reducing the volumes shown on the check detail that

                                  accompanies the Surface Owner Payment;

                           3.     deducting costs from the Surface Owner Payment that

                                  Anadarko did not incur or bear;

                           4.     deducting costs from the Surface Owner Payment that the

                                  SOA does not expressly authorize; and

                           5.     embedding deductions from the Surface Owner Payment

                                  within amounts shown on the check detail that accompanies

                                  the Surface Owner Payment.

                  c.      The value of the oil, gas, and liquid hydrocarbons produced from the

                          wells located on the surface of the lands covered by the SOAs.

           26.    Typicality. Plaintiffs’ claim is typical of the claims of the members of the

    Class because Plaintiffs are surface owners or successors-in-interest to surface owners who

    entered a standard form of SOA with Union Pacific before 2001 which entitles them to a

    Surface Owner Payment. They claim that Anadarko, as successor-in-interest to Union Pacific,

    has breached the SOA by paying less than the full Surface Owner Payment owed under the

    SOAs to Plaintiffs and the members of the Class. Plaintiffs, on behalf of themselves and on

    behalf of the Class, seek to recover money damages from Defendants in the full amount owed

    plus interest on the amounts owed but not paid. They also assert a common claim for unjust

    enrichment and fraud, deceit, and constructive fraud given Anadarko’s uniform treatment of

    the Surface Owner Payments due to Plaintiffs and the members of the Class under the

    standard form SOAs.

           27.    Adequacy. Plaintiffs and their undersigned counsel will fairly and adequately



                                                 9
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 10 of 24




    represent and protect the interests of the members of the Class. Plaintiffs are adequate

    representatives of the respective Class and their interests do not conflict with the interests of

    the members of the Class whom they seek to represent. Plaintiffs have retained counsel

    competent and experienced in the prosecution of both class action cases and in the

    prosecution of cases involving oil and gas interests. Plaintiffs and their attorneys will

    vigorously prosecute this action for the benefit of the Class.

           28.     Predominance. A class action under Rule 23(b)(3) provides a fair and efficient

    method for adjudicating this controversy. Common questions of law and fact exist as to all

    members of the Class. These common issues predominate over any questions affecting only

    individual members of the Class. These common legal and factual issues can be determined

    without the necessity of the testimony of individual Class members.

           29.     Superiority. A class action is superior to all other available methods for the

    fair and efficient adjudication of this litigation because individual litigation of each Class

    Member’s claim is impractical. It would be unduly burdensome to this Court to have

    individual litigation of numerous individual claims in separate lawsuits, every one of which

    would present the same questions of law or fact that are presented in this lawsuit. No

    difficulties are likely to be encountered in the management of this class action that would

    preclude its maintenance as a class action; no superior alternative forum exists for the fair

    and efficient adjudication of the claims of all Class Members.

           30.     Class action treatment in this matter is further superior to the alternative of

    numerous individual lawsuits by each Class Member because joinder of all Class Members

    would be either highly impracticable or impossible and because the amounts at stake for

    individual Class Members, while significant in the aggregate, are not great enough to enable



                                                   10
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 11 of 24




       them to enlist the assistance of competent legal counsel to pursue their claims individually.

       In the absence of a class action in this matter, Defendants will likely retain the benefit of their

       wrongdoing. Further, the prosecution of separate actions by individual members of the Class

       would create a risk of inconsistent or varying adjudication with respect to individual members

       of the Class. In turn, such adjudication would establish incompatible standards for

       Defendants, the parties opposing the Class.

               31.     Moreover, if individual members of the Class prosecuted their claims

       separately, they would create a risk of adjudication on the construction of the SOA, which,

       as a practical matter, could be dispositive of the interests of absent members of the Class.

       Such adjudication without representation of all those with rights under the standard form

       SOA could substantially impair or impede such Class Members’ ability to protect their

       interests. Prosecuting the claims in this case based on the standard form SOA is superior to

       adjudicating the claims in multiple individual actions.

                     FACTUAL BACKGROUND SUPPORTING THE CLAIMS

               32.     During the mid-1800’s, the United States government granted millions of

       acres of land to Union Pacific and other railroads to aid in the construction of a

       transcontinental railway. Historically, these lands were referred to as Land Grant Lands

       (identified herein as Railroad Lands). Railroad Lands consisted of odd numbers of

       governmental sections within twenty (20) miles of each side of the railroad right-of-way. This

       UP Strip includes millions of acres and forms a checkered pattern running through Colorado,

       Wyoming, and into Utah. The below map, taken from Anadarko’s former website, 5 shows


   5
    Utah/Wyoming Land Grant Fact Sheet, www.anadarko.com>apc>United_States>Colorado
   (2016); see also, Anadarko Petroleum Corporation, Annual Report (Form 10-K), at 5 (Feb. 17
   2016).
                                                       11
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 12 of 24




    the vast UP Strip.




           33.     During the late 1800’s and throughout the 1900’s, Union Pacific sold the

    surface of the Railroad Lands, reserving various mineral rights thereunder (“RR Minerals”).

           34.     Typically, Union Pacific leased the minerals to third party operators for oil

    and gas development and required that a standard form SOA with the surface owner be

    executed before commencement of oil and gas exploration or development.

           35.     The SOA’s purpose was originally to confirm the surface uses expressly stated

    in the SOA. Later, a second purpose was added to avoid and resolve any and all disputes of

    whatever nature in connection with the ownership of oil, gas, and associated liquid

    hydrocarbon substances.

           36.     The SOA provides for payment to the owner of the SOA surface lands for as

    long as Union Pacific or its successor in interest receives oil and gas production or royalties

    upon oil and gas production from the lands subject to the SOA in exchange for surface use



                                                  12
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 13 of 24




    and release of any claim to the minerals thereunder (the “Surface Owner Payment”).

           37.     The Surface Owner Payment is 2 1/2% of the value of the production from

    wells on the SOA lands so long as there is production:

           [Union Pacific] agrees, so long as it is receiving oil and/or gas production from or oil
           and/or gas royalties upon production from the described premises or allocated thereto
           under the provisions of a unitization agreement, to pay or cause to be paid to the
           Landowner in cash the value (which shall never be greater than the amount realized
           by [Union Pacific] from the sale of such production) on the premises of two and one-
           half percent (2 1/2%) of all the oil and gas and associated liquid hydrocarbons
           hereafter produced, saved, and marketed therefrom or allocated thereto as aforesaid,
           except oil and gas and associated liquid hydrocarbons used in operations on the
           premises or used under the unitization agreement, and except that as to casinghead
           gasoline and other products manufactured from gas there shall be deducted the cost
           of manufacture; provided, however, that during any time the described premises or
           any portion thereof are included within the boundaries of a participating, pooled or
           communitized area, and there is no provision for the payment of royalties to [Union
           Pacific] but it participates in the production from the pooled, communitized, or unit
           area as a working interest owner, then the two and one-half percent (2 1/2%) above
           set forth shall be applied to that percentage of the total production from such area
           which is allocated to the described premises. Any payment made to the Landowner
           pursuant to Section 2 for production which is sold or which is used off the premises
           shall be calculated after deducting all taxes, now or hereafter levied against, paid on,
           or measured by production or the value thereof, and after deducting all costs incurred
           or borne by [Union Pacific] for treating the production to make it merchantable, and
           for gathering, transporting, compressing the production prior to the delivery to the
           purchaser at the point of sale or use.

     See Exhibits 1 and 2, Section 2 (emphasis added).

           38.     In late 2000, Union Pacific sold the RR Minerals to APC, which, in 2019,

    merged into a wholly owned subsidiary of Defendant OPC, thereby becoming a wholly

    owned subsidiary of OPC.

           39.     In its 2015 Annual Report, Anadarko touted its fee ownership in the UP Strip:

           “The Company also has fee ownership of mineral rights under approximately eight
           million acres that pass through Colorado and Wyoming and into Utah (known as the
           Land Grant). Management considers the Land Grant a significant competitive
           advantage for Anadarko as it enhances the Company’s economic returns from
           production, offers drilling opportunities for the Company without expiration, and
           allows the Company to capture royalty revenue from third-party activity on Land

                                                  13
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 14 of 24




               Grant acreage. The Company also believes its liquids-rich reservoirs, strong well
               performance, low development and operating costs, and large expandable midstream
               infrastructure each provide tangible benefits to the Company.” 6

               40.     Through APC’s subsidiary and holding company Anadarko Land Corp.,

        Anadarko continues to hold the RR Minerals and to receive production of or royalties on

        production for the RR Minerals.

               41.     Before the 2000 sale to Anadarko, it had been the practice of Union Pacific

        since the 1920’s to make the Surface Owner Payment to the surface owner of the land covered

        by an SOA on which the wells producing the RR Minerals were located. Historic documents

        indicate this royalty was to compensate the surface owner for what might be considered

        excessive surface use, and, after a 1959 court decision, to establish clear title to the RR

        Minerals.

               42.     When Anadarko acquired the RR Minerals in 2000, it stopped issuing SOAs

        in Colorado. It did, however, honor pre-existing SOAs, i.e., SOAs that Union Pacific had

        signed before APC’s acquisition in late 2000. That is, Anadarko made the Surface Owner

        Payment to the surface owner of the land covered by an SOA on whose surface the wells

        were located in Colorado if the surface owner or its predecessor in interest had an SOA with

        Union Pacific as the counterparty dated before late 2000.

               43.     The SOA expressly directs payment of Surface Owner Payment to “the person

        or persons owning the surface of the described premises as of the date the oil or gas or

        associated liquid hydrocarbon production is marketed.” Ex. 1 at Sec. 6.

               44.     But in or about 2010, Anadarko unilaterally changed this practice. It began

        proportionately reducing Surface Owner Payment by the fraction of the acreage covered by



   6
       Anadarko Petroleum Corporation, Annual Report (Form 10-K), at 5 (Feb. 17, 2016).
                                                     14
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 15 of 24




       the SOA divided by the acreage in the drilling and spacing unit.

              45.     In its 2015 Annual Report, Anadarko reported offsetting increased operating

       expenses with “lower payments to surface owners of $20 million.” 7

              46.     More recently, Anadarko and its lessees began drilling two-mile lateral wells

       that originate on the surface above the RR Minerals (odd sections) and extend through even

       sections.

              47.     For example, for two-mile lateral wells drilled from lands where full section

       SOAs are in effect, Anadarko pays half of the Surface Owner Payment, or 1 1/4%, to the

       surface owners in the odd section and nothing to the surface owners in the even section.

              48.     This proportionate reduction is even more severe where the SOA covers only

       a portion of the odd numbered section.

              49.     In making these unilateral changes in practices to reduce the Surface Owner

       Payment due under the SOAs, Anadarko breached the express terms of the SOAs, unjustly

       enriched itself at the expense of Plaintiffs and the Class, and materially misrepresented or

       omitted information necessary for Plaintiffs and the Class to ensure receipt of full payment

       of the Surface Owner Payments.

              50.     Plaintiffs bring this class action on behalf of themselves and similarly situated

       Landowners with SOAs to recover the full Surface Owner Payment due them under the

       express terms of the SOAs.




   7
    Anadarko Petroleum Corporation, Annual Report (Form 10-K), at 65 (Feb. 17, 2016) (“2015 v.
   2014 Other operating expense increased by $106 million…partially offset by lower payments to
   surface owners of $20 million.”) (emphasis added).
                                                     15
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 16 of 24




                                   FIRST CLAIM FOR RELIEF

                                         (Breach of Contract)
           51.     Plaintiffs incorporate by reference herein the preceding paragraphs of this

    Complaint as if fully set forth herein.

           52.     Plaintiffs are Landowners under a SOA or their successors in title.

           53.     Defendants are successors in interest to Union Pacific under a SOA.

           54.     The SOA sets forth the contractual obligations of Plaintiffs and Defendants.

           55.     Plaintiffs have performed all their obligations under the SOA by permitting

    Defendants, their agents, lessees, licensees, successors, or assigns to access the surface of the

    premises described in the SOA.

           56.     Defendants have breached the SOA by paying less than the full Surface Owner

    Payment due Plaintiffs and the Class Members.

           57.     Defendants’ conduct in paying less than the full 2 1/2% Surface Owner

    Payment owed under the SOA has caused Plaintiffs monetary damages in an amount to be

    determined.

                                  SECOND CLAIM FOR RELIEF

                                         (Unjust Enrichment)
           58.     Plaintiffs incorporate by reference herein the preceding paragraphs of this

    Complaint as if fully set forth herein.

           59.     Defendants improperly reduced and withheld Surface Owner Payments owed

    to the Plaintiffs and the Class Members pursuant to the terms of the SOAs while concurrently

    benefitting from full use of the Plaintiffs’ and the Class Members’ surface estates for their

    operations.

           60.     Plaintiffs, as owners of many thousands of surface acres subject to the SOAs

                                                   16
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 17 of 24




    entered into by them or their predecessors in interest, are entitled to the full Surface Owner

    Payments set forth in the SOAs, in addition to interest thereon.

           61.        Defendants have been unjustly enriched by paying less than the full amounts

    due as Surface Owner Payments at the expense of Plaintiffs and the Class Members.

           62.        Plaintiffs and the Class Members are entitled to disgorgement for the amounts

    that Defendants have received, withheld, or profited from by paying less than the full amount

    due as Surface Owner Payments.

                                    THIRD CLAIM FOR RELIEF

                               (Fraud, Deceit, and Constructive Fraud)
           63.        Plaintiffs incorporate by reference herein the preceding paragraphs of this

    Complaint as if fully set forth herein.

           64.        The Surface Owner Payment is to be a percentage of the value of the oil, gas,

    and associated hydrocarbons produced from the land subject to the SOA.

           65.        The Surface Owner Payment is to be made so long as Anadarko or its

    successor in interest is receiving oil and/or gas production or royalties from oil and gas

    production from or allocated to the lands or leases that include the lands subject to the SOA.

           66.        In making the Surface Owner Payments to Plaintiffs and the Class Members,

    Defendants made uniform and material misrepresentations and/or omissions, including, but

    not limited to:

                      a.     reporting lower volumes of oil, gas, and associated hydrocarbons on

                             the Payments than the volumes actually produced, sold, and/or

                             reported to the Colorado Oil and Gas Commission and/or others;

                      b.     reporting lower prices for the sale of the oil, gas, and associated

                             hydrocarbons than the prices actually paid for the oil, gas, and
                                                    17
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 18 of 24




                           associated hydrocarbon products sold;

                   c.      reporting fewer constituents than those actually produced or sold from

                           the premises subject to the SOAs;

                   d.      deducting costs from the Payments even though those costs were not

                           incurred or borne by Anadarko for treating the production to make it

                           merchantable or for gathering, transporting, and compressing the

                           production; and

                   e.      deducting costs from the Payments even though those costs are not

                           expressly authorized for deduction from the Payments under the SOA.

           67.     In issuing the written Payments to Plaintiffs and the Class Members,

    Defendants made one or more material representations that were false and/or omitted to state

    one or more material facts needed to make what was stated not misleading.

           68.     Defendants knew when material representations were made with the Payments

    that: a) the statements were false or misleading; b) the statements were made recklessly

    without knowledge of their truth; or c) the statements were made with the intent that Plaintiffs

    and the Class Members would rely on them.

           69.     Plaintiffs and the Class Members did rely on the Payments to accurately reflect

    and account for:

                   a.      the actual volumes of oil, gas, and associated liquid hydrocarbons

                           produced, saved, and marketed from the premises;

                   b.      the actual prices at which the oil, gas, and associated liquid

                           hydrocarbons were sold; and

                   c.      the actual amount Defendants received in production or royalties from



                                                   18
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 19 of 24




                           the production, saving, and marketing of the oil, gas, and associated

                           liquid hydrocarbons under Anadarko’s oil and gas leases.

           70.     The Payments appeared accurate to Plaintiffs and the Class Members based

    on the very limited information Defendants provided with the Payments.

           71.     Plaintiffs and the Class Members reasonably and justifiably relied on the truth

    of the information shown on the Payments that Defendants provided to them.

           72.     The conduct of Plaintiffs and the Class Members in: (a) cashing or depositing

    the Payments; (b) not questioning the truth and accuracy of the Payments; and (c) not suing

    for the matters set forth herein before now show that Plaintiffs and the Class Members

    reasonably relied on the truth and accuracy of the information shown on or provided with the

    Payments

           73.     Plaintiffs and the Class Members lack the knowledge, experience, and access

    to information to determine the truth of the information shown on the Payments and to

    question, scrutinize, or be suspicious about the truth of that information.

           74.     Defendants, not Plaintiffs or the Class Members, have access, either through

    their records or their relationships with third parties, to the information necessary to verify

    the truth and accuracy of the Payments.

           75.     If Plaintiffs or the Class Members raised questions about the calculation of the

    Payments, they could not meaningfully refute Defendants’ explanations or excuses.

           76.     Plaintiffs and the Class Members did rely on and/or are legally presumed to

    have relied upon the uniform written representations on the Payments as being truthful and

    accurate, even if they were neither true nor accurate.

           77.     Plaintiffs and the Class Members were underpaid and suffered injury as a



                                                   19
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 20 of 24




    result.

              78.   Defendants concealed or failed to disclose relevant facts about the amount of

    production and royalties that they received under their oil and gas leases and on which the

    Surface Owner Payments are based.

              79.   In order to avoid presenting half-truths or misrepresentations, Defendants had

    a duty to disclose:

                    a.     the actual volumes produced, saved, and/or marketed from the

                           premises subject to the SOA;

                    b.     the actual prices at which the oil, gas, and associated hydrocarbons

                           were sold;

                    c.     all constituents actually produced, saved, or marketed from the

                           premises subject to the SOA;

                    d.     the deductions actually incurred or borne by Anadarko;

                    e.     all deductions taken from the Payments, whether expressly authorized

                           in the SOA or not; and

                    f.     the actual amount of production or royalties on the oil, gas, and

                           associated liquid hydrocarbons produced, saved, and marketed from

                           the premises subject to the SOAs that Defendants received under the

                           oil and gas leases.

              80.   Defendants undertook the duty to properly and truthfully account for the

    Payments.

              81.   By speaking on the issue, Defendants had a duty to make full and fair

    disclosure of all relevant facts. This is especially so because Defendants had superior and



                                                    20
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 21 of 24




    specialized knowledge, in addition to access to information, when compared to Plaintiffs and

    the Class Members.

           82.     Defendants knew that their representations or omissions with the Payments

    were at least ambiguous and created a false impression of the actual facts to Plaintiffs and the

    Class Members.

           83.     Defendants knew the facts were peculiarly within Defendants’ knowledge and

    that Plaintiffs and the Class Members were not positioned to discover the facts pertaining to

    the actual amounts of oil and gas production or royalties on oil and gas production from the

    premises that Anadarko received and that were subject to the SOA, including the accurate

    volumes and prices. Thus, Plaintiffs and the Class Members were unable to realize full value

    of the oil, gas, and associated liquid hydrocarbons produced from the premises subject to the

    SOA. Accordingly, having spoken on the subject matter, Defendants assumed the duty to

    make full and fair disclosure of all material facts such that the Payments would not be

    misleading, but Defendants failed to do so.

           84.     Defendants were deceitful by suggesting that the volumes, prices, values,

    deductions, and other statements were as set forth on the Payments, when, in reality, those

    statements were either untrue or inaccurate. Defendants knew the statements were untrue and

    had no reasonable grounds for believing they were true. Defendants only provided Plaintiffs

    and the Class Members with information that was likely to mislead for want of

    communication or undisclosed facts.

           85.     The misrepresentations and omissions were made purposefully and were

    intended to suggest that the prices were third-party, commercial prices without hidden

    deductions, for which the volumes were accurately measured without volumetric deductions.



                                                   21
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 22 of 24




    Defendants also represented that production or royalties were received on all constituents

    produced from the premises subject to the SOAs and that all deductions would be shown on

    Payments, when in fact, neither of these things occurred.

           86.     By creating and disseminating misleading Payments to Plaintiffs and the Class

    Members, Defendants fraudulently and deceitfully misled Plaintiffs and the Class Members

    into believing that Defendants had paid them the full amount due under the SOAs when they

    had not.

           87.     Defendants acted intentionally or recklessly in disregard of the rights and of

    Plaintiffs and the Class Members on a uniform basis. Defendants deceived Plaintiffs and the

    Class Members by providing Plaintiffs and the Class Members with Payments that were

    misleading and by failing to correct their practices. Consequently, punitive damages should

    be awarded and a finding should be made that Defendants acted intentionally and with malice

    toward Plaintiffs and the Class Members.

           88.     As a direct and proximate result of Defendants’ deceit, and fraud, Plaintiffs

    and the Class Members were underpaid and are entitled to recover actual and exemplary

    damages. Plaintiffs and the Class Members reserve the right to amend to include a claim for

    exemplary damages.

           89.     In addition, the money wrongfully obtained or withheld by Defendants as a

    result of their actions should be held in a constructive trust with monetary interest for

    Plaintiffs and the Class Members.

           90.     Because Plaintiffs and the Class Members were deceived and were without

    access to information necessary to discover the Defendants’ scheme, they are entitled to the

    tolling of any applicable statute of limitation periods. Due to the Defendants’



                                                 22
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 23 of 24




    misrepresentations, omissions, and/or general scheme to conceal underpayment of the

    Payments due under the SOAs, Plaintiffs and the Class Members did not and could not have

    become aware of this scheme through the exercise of reasonable diligence. Therefore,

    Plaintiffs and the Class Members are entitled to toll the applicable statutes of limitations

    based on the doctrines of fraudulent concealment, the discovery rule, continuing conduct, and

    equitable estoppel.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs seek the following relief:

           1.      An order certifying and allowing this case to proceed as a class action with

                   Plaintiffs as class representatives for the Class and the undersigned counsel as

                   class counsel for the Class;

           2.      An order requiring Defendants to pay Plaintiffs and all Class Members’ actual

                   damages, with interest at the highest allowable rate, to fully compensate them

                   for losses sustained as a direct, proximate, and or producing cause of

                   Defendants’ breaches or unlawful conduct;

           3.      An order permitting Plaintiffs and the Class Members to amend this Complaint

                   to allege a claim for exemplary damages after a reasonable period of time to

                   conduct discovery; and

           4.      Such other and further relief as the Court deems appropriate.




                            PLAINTIFFS DEMAND A TRIAL BY JURY
                          Plaintiffs demand a jury trial on all matters so triable.




                                                     23
Case 1:20-cv-02352-CMA-SKC Document 1 Filed 08/07/20 USDC Colorado Page 24 of 24




   DATED: August 7, 2020


                                      s/ Rex A. Sharp
                                      Rex A. Sharp, No. 17389
                                      Barbara C. Frankland, No. 54469
                                      Sharp Law, LLP
                                      1499 W. 120th Ave., Suite 110
                                      Westminster, CO 80234
                                       Telephone: (913) 901-0505
                                       Fax:       (913) 901-0419
                                       Email:     rsharp@midwest-law.com
                                       Email:     bfrankland@midwest-law.com

                                     And

                                      s/ Lance Astrella
                                      Lance Astrella, No. 5183
                                      Astrella Law, P.C.
                                      1801 Broadway, Suite 1600
                                      Denver, CO 80202
                                      Telephone: (303) 292-9021
                                      Fax:       (303) 296-6347
                                      Email:     lance@astrellalaw.com

                                     ATTORNEYS FOR PLAINTIFFS AND
                                     THE PUTATIVE CLASS




                                       24
